Case: 4:18-cr-00876-JAR-NCC Doc. #: 230 Filed: 03/10/20 Page: 1 of 1 PageID #: 1294



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI


 UNITED STATES OF AMERICA,                           )
                                                     )
                               Plaintiff,            )
                                                     )
 v.                                                  )       Case No.: 4:18 CR 876
                                                     )
                                                     )
 ASHU JOSHI                                          )
                               Defendant.            )

                 ENTRY OF APPEARANCE ON BEHALF OF VICTIM MD

        Comes Now Grant C. Boyd and hereby enters his appearance on behalf of Victim MD in
 the above-captioned cause.

                                                     Respectfully submitted,


                                                     SINDEL NOBLE

                                                     By: /s/ GRANT C. BOYD
                                                     GRANT C. BOYD               #67362
                                                     8000 Maryland Ave, Ste. 910
                                                     St. Louis, MO 63105
                                                     (314) 721-6040
                                                     (314) 721-8545 FAX
                                                     E-Mail: gboyd@travisnoble.com
                                                     Attorney for VICTIM MD


                                 CERTIFICATE OF SERVICE

 I, Grant C. Boyd, hereby certify that a true and accurate copy of the ENTRY OF
 APPEARANCE ON BEHALF OF VICTIM MD was electronically filed on March 10, 2020
 via the Court’s Electronic Filing System and served upon all parties via the Court’s Electronic
 Filing System.

                                                     /s/ Grant C. Boyd
